Citation Nr: 0123562	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  93-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and E. S. 


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for left 
ankle sprain on the merits.

In August 2000, the Board denied the veteran's claim on the 
basis that it was not well-grounded.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
Thereafter, the Acting Secretary of VA submitted a Motion for 
Remand and to Stay Proceedings.  The Court vacated the 
Board's decision and remanded the case to the Board for 
consideration of the issue of service connection for left 
ankle disability pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100,5102, 5103, 5106, 
5107, 5126 (West Supp. 2001).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  


FINDING OF FACT

The veteran's current left ankle complaints are not related 
to service.  


CONCLUSION OF LAW

Current left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As noted above in the introductory portion of this decision, 
the Court remanded the matter of service connection for a 
left ankle disability to the Board for consideration of these 
issues pursuant to the VCAA.

VCAA and the implementing regulations eliminate the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
amendments to the law were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1992 rating decision, the October 1992 statement of the 
case, the November 1992 supplemental statement of the case, 
the May 1993 hearing officer determination, the June 1993 
supplemental statement of the case, the February 1995 rating 
decision, the March 1995 supplemental statement of the case, 
the June 1993 hearing officer determination/supplemental 
statement of the case, the December 1996 supplemental 
statement of the case, the February 1997 supplemental 
statement of the case, the August 1998 supplemental statement 
of the case, and in the February 2000 supplemental statement 
of the case, of the reasons and bases for the denial of his 
claim.  The rating decisions, as well as the statement of the 
case, hearing officer determinations, and the numerous 
supplemental statements of the case, informed the veteran of 
what evidence needed to substantiate his claim.  Although the 
veteran's representative currently asserts that the veteran 
should again be so notified of what evidence is needed to 
substantiate his claim, the Board finds that the record is 
replete with the prior notifications to the veteran.  
Accordingly, the Board concludes the discussions in the 
rating decisions, statement of the case, hearing officer 
determinations, supplemental statements of the case, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
regard, the veteran's VA and private medical records were 
obtained.  In addition, the veteran was afforded several VA 
examinations and VA medical opinions were obtained in order 
to determine whether service connection is warranted for left 
ankle disability.  In addition, the veteran testified at two 
personal hearings.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
Although the veteran's representative asserts that the 
veteran should be afforded another VA examination, the Board 
concludes that there is sufficient evidence of record to 
decide his claim properly in light of the numerous VA 
examination reports and medical opinions of record.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran and the veteran asserts, with regard to other 
disability, that he served during combat, the veteran does 
not assert nor does the record show that his left ankle was 
subject to disease or injury incurred during combat duty.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304. 

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994). 

Service medical records show that in January 1971, the 
veteran sprained his left ankle and thereafter experienced 
pain and was unable to walk, as noted on a February 5, 1971 
clinical record.  His x-ray was negative.  The medical 
impression on the February 1971 clinical record, one week 
after the sprain occurred, was bad sprain.  The veteran was 
provided an Ace bandage wrap and crutches.  The subsequent 
service medical records are negative for any complaints, 
findings, or diagnosis of left ankle disability.  In January 
1972, the veteran was afforded a separation examination.  At 
that time, it was noted that his musculoskeletal system, to 
include the lower extremities and feet, was normal.  No 
orthopedic or neurological abnormality was diagnosed.  
Likewise, on the veteran's Report of Medical History, he 
reported having no foot or ankle problems.  

As the veteran did not report having any residual left ankle 
problem after the February 1971 clinical record, the evidence 
suggests that the left ankle sprain resolved without 
residuals.  This is supported by the negative discharge 
examination and the veteran's Report of Medical History, as 
noted above.  Thus, there is no evidence in the service 
medical records indicating that the in-service left ankle 
sprain resulted in any lasting residual disability at the 
time of the veteran's discharge from active duty.

Following service, the veteran initially applied for VA 
disability compensation benefits in January 1992.  At that 
time, he reported that he had sprained his left ankle during 
service.  Thereafter, VA outpatient medical records were 
obtained.  These VA records reflects complaints of left ankle 
disability in August 1992, after the veteran had submitted 
his claim for service-connected benefits for his left ankle.  
This treatment record shows that the veteran complained of 
chronic low back pain and left leg pain, which he related to 
compensation due to his in-service left ankle injury.  

Thereafter, a letter was received from the veteran's mother 
in which she indicated that the veteran was injured when he 
returned from his service in Vietnam.  In pertinent part, she 
stated that his feet would swell and were painful.  She 
related that the veteran's medical problems were progressive 
in nature.

In addition, a letter was received from a service buddy who 
indicated that the veteran was injured while in service, but 
the service buddy did not describe what type of injury was 
sustained by the veteran.

In February 1993, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran testified 
that he injured his left ankle during service.  Following 
service, the veteran related that he wore boots which laced 
up over his ankles.  He asserted that if he did not wear this 
type of shoe, then his left ankle would swell.  He contended 
that he used home remedies such as soaking his left ankle in 
warm water and with Epsom salt.  He reported that he did this 
every night.  In addition, he related that he wrapped the 
left ankle with an Ace bandage at least once a week.  The 
veteran further related that his left foot would go numb and 
he would elevate his foot.  The veteran asserted that his 
back would go out on him due to his ankle problems and that 
he was treated at Kaiser Medical Center for this problem.  
The veteran described that the initial injury occurred when 
he was playing basketball during service.  He related that he 
was told that it was sprained.  The veteran related that the 
ankle was too swollen to x-ray it.  The veteran related that 
he was on light duty for 2 months after the sprain occurred.  
The veteran's representative noted that x-rays were in fact 
actually taken during service.  

Thereafter, medical records were received from Kaiser Medical 
Center which reflected treatment for back disability in the 
1980's at that facility.  These treatment records, however, 
do not show that the veteran had a left ankle disability, 
that the veteran had a left ankle disability which was 
related to his inservice left ankle sprain, or that the 
veteran's back disability was related to current left ankle 
disability.  

In March 1993, the veteran was afforded a VA orthopedic 
examination.  At that time, the veteran reported that he 
initially injured his left ankle while playing basketball 
during service.  The veteran reported that he currently had 
residual left ankle disability due to that initial injury.  
He related that his whole left leg swelled and was painful 
and that he had numbness and weakness throughout his left 
lower extremity.  He reported no specific complaints of ankle 
instability or ankle pain, although he did state that he had 
some pain across the anterior ankle joint.  Physical 
examination revealed symmetric girth of the left thigh and 
left calf with those on the right.  The veteran walked 
slightly with a limp, although the examiner was unsure of the 
etiology of this limp.  The veteran had symmetric range of 
motion of the left ankle with the right ankle, with 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
The veteran also demonstrated normal inversion and eversion.  
The veteran had no specific point tenderness about his ankle.  
He had no hindfoot, midfoot, or forefoot tenderness.  The 
veteran stated that he did have calf tenderness and 
tenderness about his left knee.  The veteran had normal 
sensation in the superficial and perineal, deep perineal and 
plantar nerve distributions.  The veteran had no specific 
swelling or redness about his left ankle.  The examiner 
stated that he would obtain the x-ray report, but that he 
could not place the etiology of the veteran's pain with his 
past history and current symptoms.  X-rays of the left ankle 
were normal.  

In December 1994, the veteran was afforded a VA general 
medical examination.  The examiner noted that he did not have 
the veteran's medical record for review.  At the time of this 
examination, the veteran related that he injured his left 
ankle when he jumped off a truck which also caused injury to 
his left lower extremity and back.  Physical examination with 
regard to the left ankle showed some bony thickening, but no 
effusion.  Range of motion on dorsiflexion was zero degrees 
and plantar flexion was 20 degrees.  There was no increased 
laxity on inversion or eversion.  Neurological examination of 
the left lower extremity showed strength of 5/-5 in strength 
of the quadriceps, hamstring, plantar flexion, and 
dorsiflexion, with some splinting due to pain.  Sensation was 
decreased to light touch and pinprick subjectively in the 
left lateral leg, particularly from the left lateral knee 
distally to the foot.  Gait was stable and symmetric except 
for a left leg limp.  Deep tendon reflexes were 2+ 
bilaterally in the upper and lower extremities.  The 
assessment was traumatic sprain, left ankle and leg, 1970; 
probable degenerative joint disease, left ankle, secondary to 
this injury, x-ray pending.  Left ankle x-rays revealed no 
evidence of degenerative joint disease.  

In October 1995, the veteran testified at a second hearing 
before a hearing officer at the RO.  At that time, the 
veteran maintained that he injured his left ankle when he 
jumped off a truck during service.  The veteran related that 
his left ankle injury resulted in lasting residuals and that 
his left ankle disability has gotten progressively worse with 
time.  The veteran related that he was taking medication for 
his left ankle disability.  He testified that his left ankle 
would swell, get red, and was painful.  He related that he 
elevated his left ankle and used hot water and a hot pad for 
relief.  In addition, the veteran reported having numbness in 
his left ankle and left leg.  The veteran reported having a 
constant throbbing in his left ankle and that his left ankle 
problems have caused a back disability.  

Thereafter, the veteran submitted a medical report regarding 
a VA 1990 Agent Orange examination.  In pertinent part, the 
examiner noted that the veteran demonstrated some laxity in 
his left ankle.  The examiner did not opine as to the date of 
onset or the etiology thereof.  

In May 1998, a VA joints examiner reviewed the record.  The 
examiner specifically noted that he had reviewed the claims 
file.  At the outset, the examiner noted that the examiner 
who performed the December 1994 VA examination did not have 
an opportunity to amend his diagnosis after the x-rays were 
taken.  The current VA examiner concluded that based on the 
x-rays taken in December 1994 as well as physical 
examination, an assessment of traumatic sprain of the left 
ankle without evidence of degenerative joint disease was 
appropriate.  The examiner noted that given the significant 
amount of time (15- 20 years) between the injury and the 
onset of medical treatment for this condition, that injury 
was unlikely to be the cause of his current symptomatology.

In January 2000, the examiner who performed the 1994 VA 
examination revised his earlier opinion diagnosing probable 
degenerative joint disease of the left ankle, secondary to 
the inservice injury.  After a review of the claims file, 
including service medical records, post-service treatment 
reports, and the VA examination reports, the examiner 
provided a diagnosis of acute left ankle sprain in February 
1971, without evidence of current post-traumatic degenerative 
joint disease.  He also noted that although the veteran made 
contentions of self-treatment in the years following 
discharge, there were no significant medical records in the 
chart which documented further treatment of the left ankle by 
medical personnel.

In sum, the service medical records documented that the 
veteran sustained a bad sprain to his left ankle in January 
1971.  He was treated for that injury in February 1971.  
However, thereafter, the service medical records are negative 
for any complaints, findings, or diagnosis of left ankle 
disability.  The January 1972 discharge examination revealed 
that the veteran's musculoskeletal system, to include the 
lower extremities and feet, was normal.  No orthopedic or 
neurological abnormality was diagnosed.  Likewise, on the 
veteran's Report of Medical History, he reported having no 
foot or ankle problems.  There are no post-service medical 
records showing treatment of left ankle disability until the 
1990's.  With regard to the medical evidence of record 
regarding the date of onset and etiology of any current left 
ankle disability, in March 1993, the examiner could not 
identify the etiology of the current left ankle complaints 
and the left ankle x-ray was essentially normal.  In 1994, a 
VA examiner, who had not reviewed the claims file opined that 
the veteran had probable degenerative joint disease, left 
ankle, secondary to traumatic sprain, left ankle and leg, 
1970, x-ray pending.  However, left ankle x-rays revealed no 
evidence of degenerative joint disease.  In January 2000, the 
examiner revised his prior opinion after reviewing the entire 
record and concluded that the veteran had suffered an acute 
left ankle sprain in February 1971, without evidence of 
current post-traumatic degenerative joint disease.  In 
addition, In May 1998, another VA examiner concluded that 
based on the x-rays taken in December 1994 as well as 
physical examination, an assessment of traumatic sprain of 
the left ankle without evidence of degenerative joint disease 
was appropriate.  The examiner noted that given the 
significant amount of time (15- 20 years) between the injury 
and the onset of medical treatment for this condition, that 
injury was unlikely to be the cause of his current 
symptomatology.

The Board has reviewed the veteran's contentions and those 
made by his mother and his friend.  However, the Board notes 
that since the veteran and the other lay persons have not 
been shown to be capable of making medical conclusions, the 
statements regarding causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, the 
Board finds that since the veteran presented two different 
scenarios with regard to how he injured his left ankle, 
playing basketball versus falling off a truck, that the 
probative value of his contentions in general is lessened due 
to inconsistency in the record which calls into question the 
accuracy of all of the veteran's statements.  Moreover, as 
noted below, the veteran's statements regarding the alleged 
etiological relationship between any current left ankle 
disability and his inservice injury are not supported by the 
medical record.  

Since the veteran was treated on only one isolated occasion 
for left ankle sprain during service and since that problem 
resolved as shown by the normal musculoskeletal examination 
on discharge, the veteran clearly did not have a chronic left 
ankle disability during service.  Following service, there is 
no medical evidence showing that the veteran had left ankle 
problems until the 1990's, almost 20 years after his 
discharge from service.  The veteran was not treated during 
the 1970's or 1980's for left ankle disability.  Although the 
veteran related that he was treated by Kaiser Medical Center 
in the 1980's, the medical records from that facility do not 
show treatment for left ankle disability.  Thus, continuity 
of symptomatology after service also is not supported.  
Moreover, there is no reliable post-service medical evidence 
of record relating the veteran's development of any current 
left ankle disability to service.  As noted, although the VA 
examiner who examined the veteran in 1994 initially indicated 
that there was a relationship between current left ankle 
complaints and service, that examiner revised his initial 
opinion in light of the full record.  Thus, all of the 
medical opinions of record determined that the veteran's left 
ankle sprain during service was acute and resolved without 
residual disability and without evidence of current post-
traumatic degenerative joint disease.  Therefore, the VA 
examiners have not attributed the veteran's current left 
ankle complaints to the period of active military service or 
to the left ankle sprain documented therein.  In fact, it has 
been determined that given the amount of time (15-20 years) 
between the injury and the onset of treatment it was unlikely 
to be the cause of the current symptoms.  This constitutes 
negative evidence and complies with any requirement imposed 
by VCAA.  Similarly, the March 1993 examiner stated that he 
could not place the etiology of his pain with his past 
history.  Again, this constitutes negative evidence.  The 
Board places the most probative value on these medical 
opinions as they were made by physicians who had an 
opportunity to review the veteran's medical records and/or 
examine the veteran.  

Accordingly, when all the evidence is taken into account, it 
is clear that any current left ankle disability was first 
manifested many years after service and developed 
independently of service or any occurrence or problem 
therein.  Thus, the Board finds that any current left ankle 
disability is not related to service.  

The Board concludes that entitlement to service connection 
for a left ankle disability is not warranted.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, the preponderance of the evidence is against the 
veteran's claim and it is denied.  


ORDER

Service connection for a left ankle disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

